           Case 4:14-cv-04908-PJH Document 111 Filed 03/31/21 Page 1 of 6




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.om
 2   Frank J. Albert (CA SBN 247741) / albert@fr.com
     K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker N. Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Attorneys for Plaintiff,
 8   FINJAN LLC

 9   Michael A. Jacobs (CA SBN 111664)
     MJacobs@mofo.com
10   Matthew A. Chivvis (CA SBN 251325)
11   MChivvis@mofo.com
     Diek O. Van Nort (CA SBN 273823)
12   DVanNort@mofo.com
     MORRISON & FOERSTER LLP
13   425 Market Street
     San Francisco, California 94105-2482
14   Telephone: (415) 268-7000/Fax: (415) 268-7522
15
     Attorneys for Defendant,
16   PALO ALTO NETWORKS, INC.

17   Additional counsel on signature page
18

19                                  UNITED STATES DISTRICT COURT

20                                 NORTHERN DISTRICT OF CALIFORNIA

21                                         (OAKLAND DIVISION)

22   FINJAN LLC,                                           Case No. 14-cv-04908-PJH
23
                      Plaintiff,                           STIPULATION AND [PROPOSED]
24                                                         ORDER RE DISMISSAL OF THREE
            v.                                             PATENTS-IN-SUIT
25
     PALO ALTO NETWORKS, INC.,
26                                                         Hon. Phyllis J. Hamilton
                      Defendant.                           Ctrm: 3, 3rd Floor
27

28

                                                                             Case No. 14-cv-04908-PJH
                                   Stipulation and [Proposed] Order re Dismissal of Three Patents-In-Suit
           Case 4:14-cv-04908-PJH Document 111 Filed 03/31/21 Page 2 of 6




 1          Plaintiff Finjan LLC (“Finjan”) and Defendant Palo Alto Networks, Inc. (“PAN”) hereby

 2   agree and stipulate:

 3          Finjan has agreed to withdraw its claims of infringement with regard to three of the asserted

 4   patents in this case, namely U.S. Patent No. 6,965,968 (Counts III and IV of Dkt. No. 1), U.S. Patent

 5   No. 7,058,822 (Counts V and VI of Dkt. No. 1), and U.S. Patent No. 7,613,918 (Counts IX and X

 6   of Dkt. No. 1) and have those claims dismissed with prejudice.

 7          Likewise, PAN has agreed to withdraw its counterclaims and defenses with regard to the

 8   same three patents and have those counterclaims and defenses dismissed without prejudice.

 9          Each party shall bear its own costs and fees pertaining to the dismissed patents.

10          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11

12

13   Dated: March 26, 2021                        Respectfully Submitted,

14                                                /s/ Roger A. Denning
                                                  Juanita R. Brooks (CA SBN 75934)
15
                                                  brooks@fr.com
16                                                Roger A. Denning (CA SBN 228998)
                                                  denning@fr.com
17                                                Frank J. Albert (CA SBN 247741)
                                                  albert@fr.com
18                                                K. Nicole Williams (CA SBN 291900)
19                                                nwilliams@fr.com
                                                  Jared A. Smith (CA SBN 306576)
20                                                jasmith@fr.com
                                                  Tucker N. Terhufen (CA SBN 311038)
21                                                terhufen@fr.com
                                                  FISH & RICHARDSON P.C.
22                                                12860 El Camino Real, Ste. 400
23                                                San Diego, CA 92130
                                                  Telephone: (858) 678-5070 / Fax: (858) 678-5099
24
                                                  Aamir Kazi (Pro Hac Vice)
25                                                kazi@fr.com
                                                  Lawrence Jarvis (Pro Hac Vice)
26                                                jarvis@fr.com
27                                                FISH & RICHARDSON P.C.
                                                  1180 Peachtree St. NE, 21st floor
28                                                Atlanta, GA 30309
                                                  Telephone: (404) 892-5005 / Fax: (404) 892-5002
                                                  1                        Case No. 14-cv-04908-PJH
                                 Stipulation and [Proposed] Order re Dismissal of Three Patents-In-Suit
     Case 4:14-cv-04908-PJH Document 111 Filed 03/31/21 Page 3 of 6




 1                                   Phillip W. Goter (Pro Hac Vice)
                                     goter@fr.com
 2                                   FISH & RICHARDSON P.C.
                                     3200 RBC Plaza, 60 South Sixth Street
 3
                                     Minneapolis, MN 55402
 4                                   Telephone: (612) 335-5070 / Fax: (612) 288-9696
                                     Susan E. Morrison (Pro Hac Vice)
 5                                   morrison@fr.com
                                     FISH & RICHARDSON P.C.
 6                                   222 Delaware Ave., 17th Floor
                                     P.O. Box 1114
 7
                                     Wilmington, DE 19801
 8                                   Telephone: (302) 652-5070 / Fax: (302) 652-0607

 9                                   Tracea Rice (Pro Hac Vice)
                                     trice@fr.com
10                                   FISH & RICHARDSON P.C.
                                     1000 Maine Ave. Ste. 1000
11
                                     Washington, DC 20024
12                                   Telephone: (202) 783-5070 / Fax: (202) 783-2331

13
                                     Attorneys for Plaintiff
14                                   FINJAN LLC
15

16
                                     Respectfully Submitted,
17
                                     /s/ Colette Reiner Mayer
18                                   Michael A. Jacobs (CA SBN 111664)
                                     MJacobs@mofo.com
19                                   Matthew A. Chivvis (CA SBN 251325)
20                                   MChivvis@mofo.com
                                     Diek O. Van Nort (CA SBN 273823)
21                                   DVanNort@mofo.com
                                     MORRISON & FOERSTER LLP
22                                   425 Market Street
                                     San Francisco, California 94105-2482
23                                   Telephone: (415) 268-7000/Fax: (415) 268-7522
24
                                     Rudy Y. Kim (CA SBN 99426)
25                                   RudyKim@mofo.com
                                     Colette Reiner Mayer (CA SBN 263630)
26                                   CRMayer@mofo.com
                                     MORRISON & FOERSTER LLP
27                                   755 Page Mill Road
28                                   Palo Alto, California 94304-1018
                                     Telephone: (650) 813-5600/Fax: (650) 494-0792

                                           2                   Case No. 14-cv-04908-PJH
                           Stipulation and [Proposed] Order re Dismissal of Patents-In-Suit
     Case 4:14-cv-04908-PJH Document 111 Filed 03/31/21 Page 4 of 6




 1                                   Eric W. Lin (Pro Hac Vice)
                                     Elin@mofo.com
 2                                   Michael J. DeStefano (Pro Hac Vice)
                                     Mdestefano@mofo.com
 3
                                     MORRISON & FOERSTER LLP
 4                                   250 West 55th Street
                                     New York, New York 10019-9601
 5                                   Telephone: (212) 468-8000/Fax: (212) 468-7900
 6
                                     Attorneys for Defendant
 7
                                     PALO ALTO NETWORKS, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3                   Case No. 14-cv-04908-PJH
                           Stipulation and [Proposed] Order re Dismissal of Patents-In-Suit
          Case 4:14-cv-04908-PJH Document 111 Filed 03/31/21 Page 5 of 6




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from any other signatory to this document.
 4
                                                           /s/ Roger A. Denning
 5                                                         Roger A. Denning
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4                   Case No. 14-cv-04908-PJH
                                        Stipulation and [Proposed] Order re Dismissal of Patents-In-Suit
           Case 4:14-cv-04908-PJH Document 111 Filed 03/31/21 Page 6 of 6




 1                                        [PROPOSED] ORDER
 2          The Court, having read and considered the parties’ Stipulation, and finding good cause in

 3   support thereof, hereby orders the following:

 4          Finjan’s claims for infringement of U.S. Patent No. 6,965,968 (Counts III and IV of

 5   Dkt. No. 1) are dismissed with prejudice;

 6          PAN’s counterclaims and defenses with regard to U.S. Patent No. 6,965,968 are dismissed

 7   without prejudice;

 8          Finjan’s claims for infringement of U.S. Patent No. 7,058,822 (Counts V and VI of

 9   Dkt. No. 1) are dismissed with prejudice;

10          PAN’s counterclaims and defenses with regard to U.S. Patent No. 7,058,822 are dismissed

11   without prejudice;

12          Finjan’s claims for infringement of U.S. Patent No. 7,613,918 (Counts IX and X of

13   Dkt. No. 1) are dismissed with prejudice; and

14          PAN’s counterclaims and defenses with regard to U.S. Patent No. 7,613,918 are dismissed

15   without prejudice.
                                                                    S DISTRICT
                                                                  TE           C
16          IT IS SO ORDERED.                                   TA
                                                                                             O
                                                            S




                                                                                              U
                                                           ED




                                                                                               RT


17                                                                                     ERED
                                                       UNIT




                                                                       O ORD
                                                                IT IS S
                                                                                                  R NIA




18   Dated: March 31, 2021                                                                    n
                                                                                       Hamilto
                                                                           hyllis J.
                                                       NO




                                                                 Judge P
                                                                                                  FO




19
                                                        RT




                                                                                                 LI




                                                          ER
                                                     Hon. Phyllis  J. Hamilton
                                                           H




                                                                                             A




                                                             N                 C
                                                                             F
20                                                             D IS T IC T O
                                                     United States   District
                                                                     R        Court Judge
21

22

23

24

25

26

27

28

                                                       5                   Case No. 14-cv-04908-PJH
                                       Stipulation and [Proposed] Order re Dismissal of Patents-In-Suit
